Citation Nr: 0527305	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left knee 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from August 
17, 1980, to December 2, 1980 in the Army National Guard.  
She also had a verified period of ADT from March 13, 1993, to 
March 27, 1993.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
RO in Pittsburgh, Pennsylvania.
 
By way of history, a July 1996 rating decision denied service 
connection for left shoulder disability and left leg 
disability.  The appellant was notified of that decision, but 
did not appeal.

In an April 2000 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for left knee disability.  The claim was 
then remanded for further development.  In July 2001, the 
Board denied service connection for left knee disability.  
The July 2001 Board decision is the most recent final 
decision denying service connection for left knee disability.

In August 2001, additional private medical records from the 
appellant were received, and were accepted by the RO as a new 
application to reopen claims of service connection for left 
shoulder disability and left knee disability.

The appellant testified before the undersigned at a hearing 
held in May 2005.  A transcript of the hearing is of record.

In June 2005 additional evidence was submitted by the 
appellant with a waiver of initial review by the RO.  

The Board notes that during the pendency of this appeal, the 
RO denied service connection for head trauma, depression and 
migraine headaches in a December 2003 rating decision.  She 
was issued a statement of the case as to those issues in 
January 2005.  No further communication with respect to any 
of those issues was received from the appellant until she 
mentioned the head trauma claim at her May 2005 hearing.  In 
June 2005, she requested an update as to the status of her 
claim for service connection for residuals of head trauma.  
The Board will therefore refer the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of head trauma to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a July 1996 decision, the RO denied service connection 
for left shoulder disability; the appellant did not appeal 
this decision.

2.  Evidence received since the July 1996 RO decision is 
cumulative of evidence previously considered and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for left 
shoulder disability.

3.  In a July 2001 decision, the Board denied service 
connection for left knee disability.

4.  Evidence received since the July 2001 Board decision is 
cumulative of evidence previously considered and is not so 
significant that it must be considered to fairly decide the 
merits of the claim of service connection for left knee 
disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for left 
shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for left knee 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005).  This law defines VA's duty to assist and 
enhances VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The final rules implementing the VCAA are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims and the second sentence of 
3.159(c) were amended effective August 29, 2001.  These 
amendments are effective only for claims received on or after 
August 29, 2001, and are therefore not relevant in the 
instant case.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  The claims in the instant appeal were received on 
August 27, 2001.

In addition, the VCAA appears to have left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in April 2002 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in her possession.  She was 
specifically advised that she needed to submit evidence 
demonstrating a current disability, an injury or disease in 
service, and a link between the current disorder and service.   
She was advised in a January 2005 supplemental statement of 
the case of the regulation pertaining to new and material 
evidence. 

The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA.  The appellant has 
neither alleged nor shown prejudice from any error in the 
timing or content of the VCAA notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The information and evidence that have 
been associated with the claims file consist of the 
appellant's service medical records, post service VA and 
private medical records, VA examination reports for July 1982 
and February 1996, assertions made by a service comrade of 
the appellant, and the statements and testimony of the 
appellant herself.  The RO has made several requests to the 
appellant for assistance in identifying and obtaining 
evidence in support of her claims.  The Board notes that in 
October 2000 the RO requested that she submit specific 
service information, medical evidence and documentation of an 
injury to her knee in service.  The appellant failed to 
respond, except with postservice medical evidence.  The Court 
has held that the duty to assist is not a one-way street, and 
an appellant must do more than passively wait for assistance 
when she has information essential to her claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  As the appellant has not 
identified any additional evidence and as there is otherwise 
no outstanding evidence to obtain, the Board concludes that 
the duty-to assist provisions of the VCAA have been 
satisfied.  

Pertinent Law and Regulations

Generally, a claim which has been denied in a final Board or 
RO rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).   

As discussed above, there has been an amendment to 38 C.F.R. 
§ 3.156(a) during the pendency of the appeal, but the amended 
version applies only to claims filed on or after August 29, 
2001.  As the appellant's claims were filed prior to that 
date, the former version applies and it is that version cited 
above.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

"Active military, naval, or air service service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6 (2005).  

"Active duty for training" means full-time training duty- 
where the service member is available for duty around-the-
clock-performed by the reserve components.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).  Annual two-
week training is an example of active duty for training.  
Inactive duty training is training duty, other than full 
time, performed by the reserve components.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2005). 

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Continuity of symptomatology is required only where 
the disability noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005)

The appellant's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease, 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  See 38 C.F.R. § 3.159(a)(1) 
(West 2002); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The appellant does not possess any specialized training and 
it is not contended otherwise.




I.  New and Material Evidence for a Left Shoulder Disability

The appellant filed an original claim for disability 
compensation in September 1995 for a shoulder injury 
sustained in 1980.  That claim was denied in a July 1996 RO 
decision.  In that rating decision, the RO noted that the 
appellant's service medical records were negative for 
evidence of a shoulder injury.  

The relevant evidence of record at the time of the July 1996 
RO decision is briefly summarized.  A service letter dated 
December 1981 attested to the fact that the appellant was 
treated for a small lump on the collarbone in September 1980.  
At a July 1982 VA examination, she reported experiencing left 
shoulder pain in service.  Physical examination showed that 
the medial part of the left clavicle was more prominent than 
on the right, but no discrete lump was felt, and her shoulder 
was otherwise essentially normal; there was no diagnosis of a 
shoulder disability or chronic disability.  A September 1982 
consultation noted a question of slightly increased size of 
the medial clavicle, with no other abnormalities.  A February 
1996 VA examination noted that the left shoulder had a normal 
contour; the appellant was diagnosed with left shoulder 
arthralgia.

The RO denied service connection for a left shoulder 
disability and the appellant was notified by letter in July 
1996.  She was also notified of her appellate rights, but did 
not file a notice of disagreement and did not appeal the 
decision.  The decision of July 1996 which denied service 
connection for left shoulder disability became final when the 
appellant did not file a notice of disagreement within one 
year after notification of the decision.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2005). 

Evidence submitted since the July 1996 decision is briefly 
summarized.  A September 1980 service medical record reflects 
that the appellant complained of a small lump on the left 
collarbone.  It was noted that there was slight tenderness of 
the left clavicle at the sternum, but there was no diagnosis 
of a left shoulder disability.  Private medical records for 
November 1993 to November 2004, and VA outpatient records 
from April 1997 to January 2001, reflect that the appellant 
was evaluated for various physical complaints; but none 
related to a left shoulder disorder; she denied any neck 
stiffness, and the records are negative for objective 
findings of any shoulder problems.  

A letter received in September 2003 from a fellow National 
Guard member stated that she observed the appellant fall down 
and shortly thereafter seek medical attention.  At her 
November 2004 hearing before a decision review officer, the 
appellant testified that she injured the left shoulder in 
service and now received therapy for shoulder pain; she 
indicated that her injury required hospitalization in service 
for the lump on her collarbone.  She testified at her May 
2005 Board hearing that she was injured during her initial 
period of ADT in 1980.  She contended that her service 
department wanted to discharge her because the shoulder lump 
was large.  She indicated that the lump was not due to a 
specific trauma.  The appellant testified that she was 
repeatedly told by her treating VA physicians that there was 
nothing wrong with her shoulder.  She testified that her 
claimed left shoulder disability was manifested by a lump, 
with no positive X-ray findings.  

In this case, evidence submitted after the decision in July 
1996 is new, as it was not previously of record, but it is 
not material.  The September 1980 service medical record is 
cumulative of the December 1981 service department letter, in 
that both merely indicate that the veteran had a lump on her 
collarbone; neither suggest the presence of a diagnosed 
disorder.  The service comrade's statement does not indicate 
when the appellant was injured, or even describe the injury.  
The private and VA medical records are remarkably silent for 
any reference to left shoulder complaints or findings, and 
none of the newly added medical evidence otherwise suggests 
the presence of left shoulder disability.  Finally, as noted 
previously, the appellant is not competent, as a layperson, 
to provide an opinion concerning medical diagnosis.  

In short, the evidence at the time of the July 1996 rating 
decision was silent for any competent postservice evidence of 
left shoulder disability, and none of the newly added 
evidence suggests the presence of left shoulder disability 
either in service, or at any point after service.  The Board 
notes that in the absence of a clearly diagnosed shoulder 
disability or chronic disability, there can be no claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, none of the evidence submitted since the July 1996 
rating decision suggests the presence of any left shoulder 
disorder, or suggests that any left shoulder problems are 
related to the appellant's periods of ADT.  The newly added 
evidence is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the appellant's claim of 
entitlement to service connection for left shoulder 
disability is not reopened.  The benefit sought on appeal 
remains denied.  38 C.F.R. § 3.156(a).

II.  New and Material Evidence for Left Knee Disability

Initially, a July 1996 RO decision denied service connection 
for a left leg disability.  An April 2000 Board decision 
thereafter reopened the appellant's claim for service 
connection for left knee disability and remanded it for 
further development.  In a July 2001 Board decision, the 
issue was decided on the merits, and the claim for service 
connection was denied.   

The evidence on file at the time of the July 2001 Board 
decision included service medical records that were negative 
for evidence of any injury to the left knee during ADT.  A 
November 1993 private hospital record reflects that the 
appellant suffered a slip and fall at Fort Indiantown Gap, 
and complained of right knee pain; however, there was no 
clinical record of complaints of pain or discomfort as to the 
left knee.  In the appellant's September 1995 application for 
disability compensation she listed her disability as a leg 
injury during training in November 1993 at Indiantown Camp, 
Army National Guard.  Post service medical records were 
negative for complaints of left knee pain until a February 
1996 VA examination.  At the February 1996 VA examination, 
the appellant stated that she was in Harrisburg in February 
1994 when she slipped and fell and was brought to Good 
Samaritan Hospital.  She claimed to have hit her left side, 
which resulted in a muscular ache particularly to her left 
thigh.  She stated that she did not have any bone fractures.  
The VA examination did not reveal any functional effects of 
the alleged injury.  The examiner remarked that the appellant 
had borderline personality disorder and "[was] a poor 
historian."  The diagnosis was that of a history of injury 
that resulted in muscular ache of the left thigh and left 
knee joints.  There was no evidence of fracture or muscle 
damage that the examiner could detect.  

A July 1996 report of contact by the RO with a Sergeant at 
the Pennsylvania National Guard who was familiar with the 
appellant stated that no line of duty form was completed and 
he did not recall that the appellant was injured while at 
Fort Indiantown Gap.  

Private medical records for May 1998 to May 1999 reflect 
treatment for left knee disability.  An October 1998 Magnetic 
Resonance Imaging report reflected minimal, questionable 
changes that might be related to a minor injury.  The records 
show that she reported injuring the left knee in a 1993 fall 
in service.  Other records showed left knee diagnoses 
including synovitis and Osgood-Schlatter's disease.

In March 1999, the appellant provided testimony at an RO 
hearing.  She contended that she injured her left leg in 1993 
from a fall during active duty training.  She stated she was 
transported to an off base hospital.  She testified that she 
received therapy and that she had suffered swelling and a lot 
of pain.  She stated that she had received ongoing treatment 
since 1994, on and off, including home remedies, doctors 
visits once a month and therapy more often than that.  She 
testified that she had been to the VA one time and to private 
doctors for most of her treatment.  

Pertinent evidence received since the July 2001 Board 
decision includes VA outpatient records for April 1997 to 
January 2001, and additional private medical records for June 
1998 to November 2004.  The records document current left 
knee disorders, but do not address the etiology of any knee 
disorder.  A nerve conduction study and electromyography 
report appeared normal or nonspecific.  Many additional 
records submitted were duplicative or contained information 
already of record.   

The evidence added to the record also includes the September 
2003 statement by a service comrade.  As noted previously, 
the service comrade neither describes the date of the injury, 
nor the injury itself.

The appellant testified at a November 2004 hearing before a 
decision review officer, and at a May 2005 Board hearing, 
where she reiterated prior assertions as to a left knee 
injury in service and her knee treatment post service. 

In short, none of the newly added evidence competently 
suggests any relationship between a left knee disorder and 
any period of ADT for the appellant.  Consequently, the 
evidence added to the record since the July 2001 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and the veteran's claim of entitlement to service 
connection for left knee disability is not reopened.  The 
benefit sought on appeal remains denied.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for left 
shoulder disability, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for left knee 
disability, the benefit sought on appeal is denied.



	                        
____________________________________________
	Thomas H. O'Shay	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Appellants Affairs


